internal_revenue_service number release date index number ---------------------------------------------- ----------------------------------------------- ------------------------------------- ----------------------------------------------------- ------------------------------------------ --------------------------------------------- re ---------------------------------------------- -------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi plr-130191-16 date date legend date donor trust date individual trustees limited trustee date state court statute statute --------------------------- ------------------------------ ------------------------------------------------------ ---------------------------- ------------------------ ----------------------- ------------------------ ------------------------------- -------------- ---------------------------- --------------- ------------------------------------------------------------------------------ -------------------------------------------- ----------------------------------------------- dear ------------------------------------------------------- this letter responds to your authorized representative’s letter of date requesting rulings regarding the income estate gift and generation-skipping_transfer gst tax consequences of the proposed division and modification of trust facts the facts and representations submitted are summarized as follows plr-130191-16 on date a date prior to date donor established an irrevocable_trust trust for the primary benefit of four classes of individual beneficiaries described below the current trustees are individual trustees and limited trustee trust is governed by the laws of state under paragraph each of the four classes consists of the following beneficiaries class one includes the living grandchildren of donor class two includes the respective spouses of donor’s grandchildren class three includes the respective issue of donor’s grandchildren class four includes the respective spouses of the respective issue of donor’s grandchildren and class five includes the donor’s siblings classes six through sixteen consists of individuals who are members of donor’s immediate and extended family there are currently seventeen living members of class one individually grandchild collectively grandchildren six living members of class two eight living members of class three and two living members of class five there are currently no living members of class four paragraph dollar_figure provides the trustees have the power to make discretionary distributions of income and principal all income not distributed shall be accumulated and added to principal distributions may be made to one some or all members of any classes then eligible to receive distributions and in such proportions and amounts equal or unequal as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable in their sole discretion the power to make distributions shall include the power to make complete distributions of all the trust assets at any time and thereby terminate the trust under sec_4 persons eligible to receive distributions shall be the living members of the classes determined in the following order living members of classes one two three four and five are eligible to receive distributions in the event there are no living members of classes one through five paragraph dollar_figure identifies members of other classes of individual beneficiaries consisting of donor’s immediate and extended family who would be thereupon eligible to receive distributions from trust paragraph dollar_figure provides that in the event all classes close the trust assets will be distributed to such persons as determined under state law excluding donor’s spouse and donor’s heirs-at-law section dollar_figure provides that in the event of a termination of trust in whole or in part distribution of assets shall be made among the issue of donor who are members of the class or classes then eligible to receive distributions under paragraph dollar_figure in such amounts and proportions as the trustees possessing the power of discretionary distributions under paragraph dollar_figure deem advisable if no such issue of donor are then living such distribution shall be made among the issue of donor’s grandfather who are members of such class or classes plr-130191-16 paragraph dollar_figure also provides that any assets of trust governed by a statute or rule_of law under which such assets could not validly remain in trust until the date above prescribed shall be distributed on the last date on which such assets can validly remain in trust paragraph dollar_figure provides that the trustees shall have certain powers or where so provided duties exercisable without approval order or license of any court including under paragraph the power to exercise all other powers conferred upon trustees generally by law to the extent such powers are not inconsistent with the powers contained in the trust agreement and to perform all other acts necessary or advisable to administer the trust paragraph dollar_figure provides that any trustee possessing the power of discretionary distributions may not include any beneficiary or anyone who is a_related_or_subordinate_party to donor or other contributors within the meaning of sec_672 on date trustees petitioned court to divide trust into seventeen separate trusts referred to as the divided trusts subject_to adjustments in order to equalize the shares for distributions previously made from trust to certain of the individual beneficiaries the trustees will allocate and distribute trust assets equally among the seventeen divided trusts each divided trust will be for the primary benefit of the class consisting of one grandchild the grandchild’s spouse the grandchild’s issue and the respective spouses of the grandchild’s issue if any grandchild family line the trustees will allocate and divide trust’s primary asset shares of a closely-held corporation equally among the seventeen divided trusts also the trustees will allocate and divide the other assets of trust among the divided trusts in such amounts and proportions as is necessary in order for the total value of the assets allocated between and among the divided trusts to be equal after taking into account certain discretionary distributions made from trust to the beneficiaries prior to the division the dispositive provisions of each divided trust are the same in all material respects as the dispositive provisions of trust except that in the case of each divided trust the sole member of class one will be the grandchild for whose family line the divided trust is being administered the sole member of class two will be the spouse of the grandchild the sole members of class three will be the issue of the grandchild and the sole member of class four will consist of the respective spouses of the issue of grandchild if at any time there is no living member of a particular family line the divided trust administered for the benefit of that family line will terminate and the remaining assets of that divided trust will be allocated and distributed equally to and among such of the other divided trusts as are then being administered for the other family lines with living members plr-130191-16 if donor has additional grandchildren trustees of each divided trust will distribute to a new divided trust for the benefit of the new grandchild’s family line a fraction of its assets and liabilities equal to one divided by the number of divided trusts then being administered plus one any assets or liabilities previously distributed from any divided trust will not be taken into account on date court issued an order that authorized the trustees to divide trust upon the receipt of a favorable private_letter_ruling from the internal_revenue_service it is represented that no actual or constructive additions were made to trust after date you have requested the following rulings after the proposed division and modification of trust the divided trusts will continue to be exempt from the gst tax the proposed division and modification of trust will not cause any of donor’s grandchildren or any member of their respective family lines to be treated as having made any transfer subject_to the gift_tax the proposed division and modification of trust will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of any of donor’s grandchildren or any member of their respective family lines for purposes of the estate_tax the allocation of the assets and liabilities of trust in approximately equal shares as described herein whether done on a pro_rata or non-pro rata basis will not cause trust the divided trusts the grandchildren of donor or any member of their respective family lines to recognize any ordinary_income or loss or capital_gain or loss for income_tax purposes the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 and the holding periods of the assets received by the divided trusts will be the same as the holding periods of the assets in trust pursuant to sec_1223 plr-130191-16 law and analysis ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in this paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes thus generally the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example illustrates a situation where in grantor established an irrevocable_trust for the benefit of grantor’s two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be plr-130191-16 distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter under statute a trustee may divide a_trust into two or more separate trusts the statute requires notice to the beneficiaries and the division may not impair the rights of any beneficiary or adversely affect the purposes of the trust under statute a trustee may petition the court for an order to construe or reform the terms of a_trust in this case trust will be divided into seventeen divided trusts the proposed provisions of the seventeen divided trusts will be the same in all material respects as the provisions of trust except that classes one through five will include only one grandchild family line the proposed division and modification of trust will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division and modification of trust will not extend the time for vesting of any beneficial_interest in the divided trusts beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that after the proposed division and modification of trust divided trusts will continue to be exempt from the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-130191-16 sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of each divided trust will have substantially the same interests after the proposed division that they had as beneficiaries under trust prior to the division because the beneficial interests rights and expectancies of the beneficiaries are substantially the same both before and after the proposed division and modification no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that the proposed division and modification of trust as described above will not cause any of donor’s grandchildren or any member of their respective family lines to be treated as having made any transfer subject_to federal gift_tax ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of the decedent’s death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-130191-16 sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of the divided trusts will have the same interests after the division that they had as beneficiaries under trust the distribution management and termination provisions of each divided trust will be substantially_similar to the current_distribution management and distribution provisions of trust in addition no beneficiary who is acting as a trustee has any power to participate in discretionary distributions of income or principal discretionary distributions can only be made by trustees who are not related or subordinate to donor or grandchild no beneficiary has a power to appoint trust assets to themselves their estates their creditors or the creditors of their estates under either trust or divided trusts accordingly based on the facts submitted and the representations made we conclude that the proposed division and modification will not cause any portion of the assets of the divided trusts to be includible in the gross_estate of any of donor’s grandchildren or any member of their respective family lines for purposes of the estate_tax plr-130191-16 ruling sec_4 and sec_61 provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained the transfer of assets from trust to the divided trusts will be made under the authority granted to the trustee under the express terms of the trust document thus the beneficiaries do not acquire their interests in the divided trusts as a result of the exchange of their interests in trust but instead by reason of the exercise of the trustee’s existing authority to make distributions in further trust accordingly based on the facts submitted and the representations made we conclude that the allocation of the assets and liabilities of trust in approximately equal shares as described herein whether done on a pro_rata or non-pro rata basis will not cause trust the divided trusts the grandchildren of donor or any member of their respective family lines to recognize any ordinary_income or loss or capital_gain or loss for income_tax purposes in addition the holding periods of the assets received by the divided trusts will be the same as the holding periods of the assets in trust pursuant to sec_1223 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise plr-130191-16 the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 in this case sec_1001 does not apply to the proposed transaction accordingly based on the facts submitted and the representations made we conclude that after the proposed division and modification of trust and transfer of the assets into the divided trusts the adjusted_basis of the assets received by the divided trusts will be the same as the respective adjusted_basis of the assets held by trust pursuant to sec_1015 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-130191-16 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
